Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120 or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, application numbers 60/703422, 11/997139 and PCT/US2006/029223, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for “a regional hypothermia system” as recited in lines 8-10 of claim 1, lines 11-13 of claim 10, and/or lines 12-14 of claim 15.  Accordingly, July 31st 2012 (the filing date of Application 13/562602), is the earliest date to which any of the pending claims are being given priority.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-6, 8-12, 14-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kassab (US 2010/0222637) in view of Batiste et al. (US 7,566,317) and Hochareon (WO 2011/097295).
Regarding claims 1, 8 and 15, Kassab discloses a perfusion device (Figure 4), comprising: an elongated body or cannula (10/210/250 or 10/210 - these components taken together form a continuous tube or cannula) having a lumen, a proximal end configured for placement in a first area having a first blood pressure (¶[0074]), and a distal (14) end configured for placement in a second area having a second blood pressure higher than the first blood pressure (¶[0054]), a partial occluder or occlusion balloon (220) positioned within the lumen of the elongated body between the proximal end and the distal end and closer to the proximal end than the distal end (Figures 5 and 8), that does not fully occlude the lumen at an initial height thereof and forms a narrowed lumen, the partial occluder configured to reduce in size over time so that when the partial occluder reduces in size over time, blood flow through the lumen at the partial occluder can increase over time, and further configured to gradually equalize the first blood pressure at the first area with the second blood pressure at the second area (¶[0083], [0084]).
Kassab fails to disclose that the partial occluder is within the lumen of the elongated body and forms narrowed lumen concentric with the lumen of the elongate body.  Kassab discloses that the partial occluder is intended to form a stenosis within the elongate body (¶[0080], [0083]).
Batiste et al. disclose a partial occluder balloon (230; Figures 2C-3B) within and concentric with the lumen of an elongate body (12) which forms a temporary stenosis similar to that of Kassab (col. 3, line 61 to col. 4, line 67).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention, and in view of Batiste et al., to have formed the partial occlusion balloon of Kassab within and concentric with the lumen of the elongate body as a suitable design for placing an occlusion balloon in-line with a tubular lumen; where Kassab is silent as to any specific design for the occlusion balloon 
Kassab fail to disclose a regional hypothermia system as claimed.  Kassab intends to perfuse brain tissue with oxygen-rich blood in order to treat brain tissue damaged by a stroke (¶[0048]).
Hochareon discloses a regional hypothermia system (90) for treating brain tissue damaged by a stroke which is operable to reduce and/or regulate a temperature of oxygen-rich blood being perfused into the brain tissue in order to improve tissue protection (page 2, line 23 to page 3, line 2; page 12, line 16 to page 13, line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the regional hypothermia system of Hochareon with the device of Kassab in order to improve tissue protection.
Regarding claims 2 and 16, the regional hypothermia system is further operable to reduce and/or regulate a temperature of a portion of a mammalian body, the portion selected from the group consisting of a vessel, a tissue, and an organ (page 2, line 23 to page 3, line 2 of Hochareon).
Regarding claims 3, 5 and 17, the hypothermia system comprises a heat exchanger (316 of Hochareon) configured to reduce and/or regulate the temperature of the bodily fluid; the cannula further comprising, one or more temperature sensors (24 of Kassab) operable to detect the temperature of the bodily fluid (¶[0057] of Kassab).
Regarding claim 4, one or more components of the regional hypothermia system uses a cooling product to reduce and/or regulate the temperature of the bodily fluid (page 24, line 14 of Hochareon).  
Regarding claim 6, the regional hypothermia system further comprises a remote module (310 of Hochareon) in wired or wireless communication with the one or more temperature sensors, the remote module operable to and configured to receive the detected temperature(s) and process the same to regulate, reduce, and/or increase the temperature of the bodily fluid by way of altering an operation of the regional hypothermia system (page 21, lines 6-29 of Hochareon). 
Regarding claims 9 and 18, the elongated body further comprises: an anchoring balloon (30 or 32 of Kassab) configured to anchor the elongated body within part of a circulatory system.  
Regarding claims 10-12, in addition to the limitations already addressed above, Kassab discloses introducing a distal end of an elongated tubular body of the perfusion device into a blood vessel to be conditioned (¶[0053]; Figure 8), the blood vessel having a first blood pressure therein; reducing and/or regulating a temperature of blood flowing through the elongated tubular body using the regional hypothermia system operably coupled to the elongated tubular body; and reducing the size of the stenosis over time such that the first blood pressure at the distal end of the elongated body is approximately the same as the second blood pressure at the proximal end (¶[0074]-[0087]).
Regarding claim 14, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have used the method of Kassab to treat any type of stroke - including those caused by cardiac plaques.
Regarding claim 20, the partial occluder comprises the occlusion balloon (220 of Kassab), wherein the occlusion balloon is capable of inflating to partiallyCommissioner for PatentsSerial No.: 15/620,359Response Date: July 1, 2019 Response to Office Action dated April 1, 2019Page 10occlude the lumen when in an inflated state and further configured for deflation or removal (if the whole device is removed) after a period of time.

Allowable Subject Matter
Claims 7, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771